232 Ind. 702 (1953)
112 N.E.2d 290
RIGG
v.
THOMPSON, JUDGE, RIPLEY CIRCUIT COURT.
No. 0-336.
Supreme Court of Indiana.
Dismissed May 18, 1953.
PER CURIAM
This matter purports to be a petition for writ of mandate. Rule 2-35 of this court, 1949 Revision, provides that petitions for writs of mandate shall be verified and filed in triplicate and if the relief sought relates to a proceeding in an inferior court, as does the petition herein, certified copies of all pleadings, orders and entries pertaining to the subject matter must be set *703 out in the petition, or submitted as exhibits thereto. Petitioner herein has not complied with this rule and for that reason said petition is dismissed.
NOTE.  Reported in 112 N.E.2d 290.